The appeal in this case is from a final decree confirming the report of the Master and holding and decreeing that a certain deed described in the decree is in effect a mortgage given to secure the payment of debts owing by the grantor to the grantee, decreeing the amount of the balance of the indebtedness due and requiring the defendant to reconvey to the plaintiff the legal title to the land described upon the payment of the amount required in and by the decree and to thereupon deliver full possession of the said land to the plaintiff, decreeing that if the amount found to be due and required to be paid by the plaintiff to the defendant within the time fixed by the decree is not so paid by the plaintiff the cause should be dismissed out of court without prejudice, and decreeing that the court costs of the cause and the costs incident to the taking down and transcribing of the proceedings before the Master should be taxed equally against the plaintiff and the defendant. *Page 712 
There is one assignment of error, which is, that the court erred in entering the final decree.
The appellant presents ten questions for our consideration but they all may be resolved into one question and that is whether or not there is sufficient substantial evidence in the record to sustain the decree of the Chancellor. This question must be answered in the affirmative.
We have examined the whole record (see Section 2918 R.G.S., 4637 C.G.L.) and find no reversible error reflected therein.
Therefore, the decree should be and is affirmed.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.